Citation Nr: 1122397	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-23 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


1.  Entitlement to service connection for a neck condition.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1977 to April 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Detroit, Michigan.

The Veteran requested a central office Board hearing, which was scheduled for October 19, 2009.  The Veteran failed to appear and, to date, he has not requested that the hearing be rescheduled for good cause.  Therefore, his request for a hearing is considered withdrawn, and these matters are ready for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from April 1977 to April 1981.  He claims that he incurred neck, back, and headache conditions as a result of a motor vehicle accident in service in April 1981.  He also claims that he has an acquired psychiatric disorder, to include depression and anxiety, that had its onset in service or is otherwise related to service.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of his claims.

In April 2008, the Veteran identified private treatment records from St. John's Hospital dated in June 1996 as relating to his claims.  The RO requested these records, and a negative response was received in October 2008.  Meanwhile, in September 2008, the Veteran identified additional private treatment records from St. John's Hospital, specifically prepared by Dr. M.D. between January 1997 and December 1997, and by Dr. E.P. between October 1994 and May 1999.  The RO requested that the Veteran prepare two separate Forms 21-4142, which separate forms the Veteran submitted in November 2008 (albeit the 21-4142 relating to Dr. E.P. did not include the mailing address).  In April 2009, the RO requested records from Dr. M.D. at St. John's Hospital dated from January 1997 to March 1998 (per the updated 21-4142), but no response was ever received, and no follow-up request for the records was made by the RO.  Subsequently, the RO received copies of the June 1996 treatment records (that the RO had requested back in July 2008 and in response to which a negative reply was received in October 2008).  No request was ever made by the RO, however, for the treatment records prepared by Dr. E.P. at St. John's Hospital dated from January 1995 to October 1998 (per the updated 21-4142).  

With regard to VA's duty to assist, VA regulations provide that "VA will make reasonable efforts to obtain relevant records not in the custody of a federal department or agency, to include records from . . . private medical care providers. . . Such reasonable efforts will generally consist of an initial request and, if the records are not received, at least one follow-up request."  38 C.F.R. § 3.159(c)(1) (2010).  In light of the above, the Board finds that a remand is necessary to send a follow-up request for the private treatment records identified by the Veteran as prepared by Dr. M.D. at St. John's Hospital, and for an initial request (and, if necessary, a follow-up request) for the records prepared by Dr. E.P. at St. John's Hospital (while the Board acknowledges that the second Form 21-4142 does not include an address, the address of St. John's Hospital is nevertheless clearly of record).

With regard to the Veteran's claims for service connection for neck and back conditions in particular, January 2008 VA treatment records indicate that MRIs were taken of the Veteran's neck and back, and that the MRI report were scanned into the Veteran's electronic medical records.  Copies of the January 2008 MRI reports have not, however, been associated with the claims file.  Based thereon, the Board finds that a remand is also necessary to obtain copies of any outstanding January 2008 VA MRI report(s) relating to the Veteran's neck and back and associate them with the claims file.

With regard specifically to the Veteran's neck claim, the Board acknowledges that recent VA treatment records reflect complaints of neck pain.  See, e.g., VA Treatment Records, January 2008 and February 2008.  An October 2007 private facility radiology report from the Detroit Receiving Hospital reflects findings of broad osteophytes from the C5 vertebral body likely indenting into the wall of the hypopharynx, as well as anterior osteophyte formations at C3, C4, C6, and C7.  See also Private Treatment Records, November 2004 and October 2007 (Harper Hospital).  As noted above, the Veteran asserts that he injured his neck in a motor vehicle accident in April 1981 in service.  In that regard, the Board acknowledges that an April 1981 service treatment record (hospital discharge summary) reflects that the Veteran was hospitalized after a motor vehicle accident and treated for lacerations and abrasions (although the Board notes that examination was noted as otherwise negative).  The Board acknowledges that post-service, a June 1996 Detroit Police report reflects that the Veteran was in another automobile accident, and that June 1996 St. John's Hospital records reflect that x-rays revealed degenerative changes of the cervical spine.  See also State Farm Insurance Correspondence, July 1997 (degenerative arthritis of cervical spine pre-dated 1996 motor vehicle accident).  

The Veteran has not been provided with a VA examination relating to his claim for service connection for a neck condition.  VA's duty to assist includes providing a veteran with a medical examination when the record (1) contains competent evidence that the veteran has a current disability, (2) contains evidence indicating that the disability is related to service, and (3) does not contain sufficient medical evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light the above evidence of a current neck condition, the alleged in-service automobile accident, and post-service private treatment records indicating that the Veteran's neck condition pre-dated his 1996 motor vehicle accident, the Board finds that a remand is necessary to provide the Veteran with a VA examination for his claimed neck condition.

With regard specifically to the Veteran's back claim, the Board acknowledges that recent VA treatment records reflect complaints of chronic back pain.  See, e.g., VA Treatment Records, January 2008 and February 2008.  As noted above, the Veteran asserts that he injured his back in the April 1981 motor vehicle accident in service.  The Board also acknowledges that a June 1997 insurance billing statement reflects that the Veteran was treated by Dr. S.G., an orthopedic surgeon, for a closed fracture of the dorsal (thoracic) vertebra without mention of spinal cord injury (and the Board acknowledges that the RO made several attempts to obtain any relevant treatment records from Dr. S.G.).  In light of all of the above, the Board finds that a remand is necessary to provide the Veteran with a VA examination relating to his claimed back condition.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard specifically to the Veteran's claim for service connection for headaches, the Board acknowledges that recent VA treatment records reflect complaints of headaches.  See, e.g., VA Treatment Records, January 2008 and February 2008.  As noted above, the Veteran asserts that he experiences headaches as a result of the April 1981 in-service motor vehicle accident.   In light of the evidence of current headaches and of in-service automobile accident, the Board finds that the evidence in this particular case meets the low threshold for providing the Veteran with a VA examination relating to his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, to include depression and anxiety, the Board notes that a January 2008 VA treatment record reflects diagnosed mixed depression and anxiety, and a February 2008 VA treatment record reflects diagnosed depression with psychotic features and anxiety.  As noted above, the Veteran claims that he has an acquired psychiatric disorder, to include depression and anxiety, that had its onset in service or is otherwise related to service.  In a March 2009 statement, the Veteran asserts that he had a hard time coping with being away from his wife (whom he married shortly before enlistment), and that the separation resulted in their divorce.  In that regard, the Board acknowledges that service treatment records reflect that in July 1979, the Veteran was referred for a five week course of counseling to "facilitate general relaxation," in June 1980 he requested counseling for anxiety and depression due to being separated from his wife, in August 1980 he was referred for evaluation for depression and a history of a nervous tic, a September 1980 evaluation report notes recent marital problems and reflects a diagnosis of a benign anxiety provoked tic, and the Veteran's April 1981 separation report of medical history reflects that he checked the box indicating that he had experienced depression or excessive worry (which box was not checked at the time of enlistment).

The Veteran has not been provided with a VA examination relating to his claim for an acquired psychiatric disorder, to include depression and anxiety.  In light of the above evidence reflecting currently diagnosed depression and anxiety disorders, evidence of in-service complaints and treatment for depression and anxiety, and the Veteran's asserted continuity of symptomatology since service, the Board finds that a remand is necessary to provide the veteran with a VA examination relating to his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send a follow-up request for any outstanding private treatment records prepared by Dr M.D. at St. John's Hospital dated from January 1997 to March 1998, and send an initial request for any treatment records prepared by Dr. E.P. at St. John's Hospital dated from January 1995 to October 1998 (and one follow-up request, if necessary), and associate any records received with the claims file.  If these records are found to be unavailable, this should be specifically noted in the claims file.

2.  Obtain copies of any January 2008 MRI report(s) (noted as scanned in the claims file) relating to the Veteran's neck, back, or both (as it is not entirely clear whether MRIs were taken of one or both) and associate them with the claims file.  Also, obtain copies of all of the Veteran's VA treatment records dated from March 2008 to present and associate them with the claims file.


3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed neck, back, and headache conditions.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file, conducting a thorough examination, and identifying the nature of the Veteran's neck, back, and headache conditions, the examiner should render an opinion as to whether it is at least as likely as not that any neck, back, or headache condition diagnosed on examination is related to the Veteran's service.

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the VA examiner concludes that the does not have a neck, back, or headache disability that is related to service, the examiner must explain, in detail, the reasoning behind this determination.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  After the above development in paragraphs (1) and (2) has been completed, schedule the Veteran for a mental health examination to determine the nature and severity of any acquired psychiatric disorder, to include depression and anxiety, and to determine whether it is at least as likely as not that any depression and anxiety identified on examination is related to service.

The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should specifically indicate that it has been reviewed.  All necessary tests and studies should be conducted.  The examiner must provide a complete rationale for all findings.  If the examiner concludes that the Veteran's depression or anxiety is not related to service, the examiner should explain, in detail, the reasoning behind this determination.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

5.  Then, readjudicate the Veteran's claims.  If his claims remain denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



